284 S.W.3d 777 (2009)
Devlyn HOWARD, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91796.
Missouri Court of Appeals, Eastern District, Division Four.
June 9, 2009.
*778 Alexandra Johnson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.
Prior report: 233 S.W.3d 765.

ORDER
PER CURIAM.
Devlyn Howard (Movant) appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Following his conviction, by a jury, the trial court entered judgment against Movant for robbery in the first degree, Section 569.020 RSMo[1], unlawful use of a weapon, Section 517.030.1(1); and resisting arrest, Section 575.150. Movant was sentenced as a persistent offender to twenty-five years imprisonment for robbery; seven-years imprisonment for unlawful use of a weapon; and seven-years imprisonment for resisting arrest, all sentences to run concurrently. On appeal, Movant argues the motion court clearly erred in denying, without an evidentiary hearing, his claim that trial counsel had been ineffective in failing to investigate and call to testify a woman named "Marcella" or "Marsalla," who had allegedly witnessed Movant's arrest. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.